Exhibit 99.1 Raptor Pharmaceutical Corp. Reports Second Quarter 2016 Financial Results Quarterly Revenue Increased 37.3% Year-Over-Year, to $32.0 Million Raptor Raises 2016 Global Net Revenue Guidance to $125-$135 Million Company to Host Conference Call and Webcast Today at 4:30 p.m. EDT/1:30 p.m. PDT NOVATO, Calif., August 4, 2016 Raptor Pharmaceutical Corp. (NASDAQ: RPTP), a biopharmaceutical company developing and commercializing transformative treatments for rare diseases, today announced its financial results for the second quarter of 2016 and provided an update on recent corporate developments.
